[Cite as State v. Lacking, 2013-Ohio-2051.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




STATE OF OHIO,                                      :

        Plaintiff-Appellee,                         :     CASE NO. CA2012-09-196

                                                    :          OPINION
    - vs -                                                      5/20/2013
                                                    :

JAMON J. LACKING,                                   :

        Defendant-Appellant.                        :



       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2012-06-0892



Michael T. Gmoser, Butler County Prosecuting Attorney, Michael A. Oster, Jr., Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Charles M. Conliff, 5145 Pleasant Avenue, P.O. Box 18424, Fairfield, Ohio 45018-0424, for
defendant-appellant



        PIPER, J.

        {¶ 1} Defendant-appellant, Jamon Lacking, appeals a decision of the Butler County

Court of Common Pleas, sentencing him to three years in prison for burglary and possession

of criminal tools.

        {¶ 2} Lacking and another person broke into the victim's home by using a crowbar to

pry open the door, and proceeded to ransack the house and steal the victim's television.
                                                                         Butler CA2012-09-196

Lacking was later indicted, and pled guilty to one count of burglary, a third-degree felony, and

one count of possession of criminal tools, a fifth-degree felony. After Lacking pled guilty, the

trial court ordered a presentence investigation and scheduled a sentencing hearing.

       {¶ 3} During the sentencing hearing, Lacking told the trial court that he suffered from

drug addiction and had a history of going to prison and then using drugs upon his release

from prison. Lacking asked the trial court to sentence him to a drug-treatment facility in lieu

of prison. The trial court, however, determined that Lacking had a history of recidivism and

that his crime was too serious to forego a prison sentence. The trial court sentenced Lacking

to three years on the burglary charge and one year on the possession of criminal tools

charge, to run concurrently for an aggregate sentence of three years. Lacking now appeals

the trial court's sentence, raising the following assignment of error.

       {¶ 4} THE TRIAL COURT ERRED TO APPELLANT'S PREJUDICE BY IMPOSING A

MAXIMUM PRISON SENTENCE.

       {¶ 5} Lacking argues in his assignment of error that the trial court erred in imposing

the maximum three-year sentence for burglary.

       {¶ 6} According to the Ohio Supreme Court, when reviewing a defendant's felony

sentence, appellate courts must apply a two-step approach. First,

              they must examine the sentencing court's compliance with all
              applicable rules and statutes in imposing the sentence to
              determine whether the sentence is clearly and convincingly
              contrary to law. If this first prong is satisfied, the trial court's
              decision in imposing the term of imprisonment is reviewed under
              the abuse-of-discretion standard.

State v. Kalish, 120 Ohio St. 3d 23, 2008-Ohio-4912, ¶ 26. An abuse of discretion implies

that the court's decision was unreasonable, arbitrary, or unconscionable. State v. Hancock,

108 Ohio St. 3d 57, 2006-Ohio-160, ¶ 130.




                                              -2-
                                                                       Butler CA2012-09-196

       {¶ 7} Lacking was convicted of burglary in violation of R.C. 2911.12(A)(3), a third-

degree felony. According to R.C. 2929.14(A)(3)(b) "for a felony of the third degree * * * the

prison term shall be nine, twelve, eighteen, twenty-four, thirty, or thirty-six months."

       {¶ 8} Lacking was also convicted of possession of criminal tools in violation of R.C.

2923.24, a felony of the fifth degree. According to R.C. 2929.14(A)(5), "for a felony of the

fifth degree, the prison term shall be six, seven, eight, nine, ten, eleven, or twelve months."

       {¶ 9} The trial court sentenced Lacking to three years on the burglary charge and one

year on the possession of criminal tools charge after stating that it had considered the

circumstances of the case, the principles and purposes of sentencing, and had balanced the

seriousness and recidivism factors. While both of the sentences constituted maximum

sentences, each falls within the statutory range, and are therefore not contrary to law. State

v. Humes, 12th Dist. No. CA2009-10-057, 2010-Ohio-2173, ¶ 18.

       {¶ 10} The trial court also did not abuse its discretion in sentencing Lacking to the

maximum sentence for each charge. The trial court gave consideration to the circumstances

of the case, mainly that Lacking and another individual pried open the door to the victim's

home, ransacked the house, and stole the victim's television.

       {¶ 11} The trial court also considered the presentence investigation report, which

indicated that Lacking has a significant criminal history, and had been sentenced to prison on

multiple occasions, including prison sentences for trafficking in heroin. Lacking also violated

the terms and conditions of his community control in the past. The trial court was made

aware that Lacking has substance abuse problems, that he continues to abuse powder

cocaine each time he is released from prison, and that he has sold drugs in the past to

support his drug addiction.

       {¶ 12} The court also considered Lacking's statement to the court wherein he

expressed remorse, accepted responsibility for his actions, and expressed his desire to seek
                                              -3-
                                                                      Butler CA2012-09-196

help for his addiction issues. However, the trial court expressed its doubt regarding Lacking's

remorse given that Lacking threatened the victim because of the victim's unwillingness to

recant and not pursue the charges.

       {¶ 13} After reviewing the record, Lacking's sentence was not contrary to law, nor did

the trial court abuse its discretion in sentencing Lacking as it did. We therefore overrule

Lacking's single assignment of error.

       {¶ 14} Judgment affirmed.


       HENDRICKSON, P.J., and S. POWELL, J., concur.




                                              -4-